Citation Nr: 1815997	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to April 29, 2014 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right upper extremity painful scar.  

3.  Entitlement to a disability rating in excess of 30 percent for right upper extremity burn scar.  

4.  Entitlement to a disability rating in excess of 10 percent for back burn scar.  

5.  Entitlement to a compensable disability rating for left upper extremity burn scar.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2014 decision review officer (DRO) decision, the RO granted a disability rating of 30 percent effective May 2, 2011, and a disability rating of 50 percent, effective April 29, 2014, for PTSD.  In addition, the RO awarded a disability rating of 30 percent for right upper extremity burn scar, effective May 2, 2011, and granted a separate rating for right upper extremity painful scar, assigning a 10 percent evaluation under Diagnostic Code (DC) 7804, effective May 2, 2011.  

Although the April 2014 statement of the case (SOC) mistakenly addressed whether higher ratings were warranted for scars of the right and left lower extremities rather than the upper extremities, the Board finds this action amounts to no more than harmless error and results in no prejudice to the Veteran, given the fact that the Supplemental Statement of the Case (SSOC) took corrective action to remedy the procedural defect.  Accordingly, the Board properly has jurisdiction of the increased rating claims affecting the upper extremities.  It is noted that the Veteran's substantive appeal indicated that he wished to appeal all issues included in the SOC or SSOC.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (holding that the issuance of a Statement of the Case was not an absolute requirement for the acceptance of a Substantive Appeal).

This case was previously remanded by the Board in December 2015 for additional development.  

The TDIU claim has been raised by the record during the pendency of this appeal and is therefore, part and parcel of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  

2.  The probative evidence of record demonstrates that the Veteran's right upper extremity painful scar was productive of one painful scar.  

3.  The probative evidence of record demonstrates that the Veteran's right upper extremity burn scar was productive of a burn scar, due to other causes, not of the face, head or neck, that was deep, nonlinear and comprised of an area of 900 square centimeters (cm).  

4.  The probative evidence of record demonstrates that the Veteran's back burn scar was productive of a burn scar, due to other causes, not of the head, face or neck, that was superficial, nonlinear and comprised of an area of 1200 square cm; there is no evidence of an unstable or painful scar.  

5.  The probative evidence of record demonstrates that the Veteran's left upper extremity burn scar was productive of a burn scar, due to other causes, not of the head, face or neck, that was superficial, nonlinear and comprised of an area of 360 square cm; there is no evidence of an unstable or painful scar.  

6.  The probative evidence of record does not demonstrate that the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, prior to April 29, 2014, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, DC 9411 (2017).  

2.  The criteria for a disability rating in excess of 50 percent from April 29, 2014 for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130 DC 9411 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for a right upper extremity painful scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DC 7804 (2017).  

4.  The criteria for a disability rating in excess of 30 percent for a right upper extremity burn have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DC 7801 (2017).  

5.  The criteria for a disability rating in excess of 10 percent for a back burn scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DC 7802 (2017).  

6.  The criteria for a compensable disability rating for a left upper extremity burn scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DC 7802 (2017).  

7.  The criteria for a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in September 2011 and May 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

1.  PTSD

The Veteran's PTSD is assigned a 30 percent disability rating prior to April 29, 2014 and a 50 percent disability rating thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9411 (2017).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA treatment records from January 2014 to September 2017 and VA examinations from June 2013, October 2014 and September 2017, collectively indicates that, throughout the duration of the appeal, the Veteran's PTSD was productive of symptoms, at worst, resulting in occupational and social impairment with reduced reliability and productivity.  PTSD symptoms included:  anxiety; depression; flashbacks; nightmares; suspiciousness; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; avoidance; detachment; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; difficulty in adapting to stressful circumstances, including work or work like setting; and trouble completing tasks.  

Throughout the period of the appeal, the Veteran was provided only one GAF score of 70 in the June 2013 VA examination, thereby indicating some mild symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 50 percent rating. 

Accordingly, the probative lay and medical evidence of record supports the assignment of a disability rating 50 percent for PTSD throughout the duration of the appeal.  

Although an increased 50 percent rating is warranted prior to April 29, 2014, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 50 percent at any time throughout the duration of the appeal.  As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a higher evaluation, however the Veteran's psychiatric symptomatology does not demonstrate any occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, so as to warrant a higher 70 percent disability rating.  See Mauerhan, 16 Vet. App. 436.  Although irritability and anger outbursts have been noted in the June 2013 and October 2014 VA examinations, and a symptom of difficulty in adapting to stressful circumstances, including work or a work like setting, was noted in the October 2014 and October 2017 VA examinations, the psychiatric evaluations performed in the VA outpatient treatment reports throughout the duration of the appeal do not include reports of irritability, anger or difficulty adapting to stressful situations.  Moreover, the Veteran's psychiatric symptoms do not reflect PTSD symptoms which are productive of deficiencies in most areas.  In this case, the Veteran does not attend work or school and he lives with his daughter and granddaughter with no reports of problems with his social relationships or family relationships.  Moreover, VA outpatient mental status examinations throughout the duration of the appeal reflect the Veteran's insight and judgment was evaluated as good.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 70 percent disability rating at any time since the filing of the claim for an increased rating for this disability.  38 C.F.R. §§ 4.3, 4.7.

Accordingly, the Board concludes that the Veteran's PTSD does not warrant a disability rating in excess of 50 percent throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2017).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

2.  Scars of the Right Upper Extremity, Back and Left Upper Extremity

The Veteran's right upper extremity painful scar has been assigned an initial 10 percent disability rating under 38 C.F.R. § 4.118, DC 7804 (2017).  His right upper extremity burn scar has been rated as 30 percent disabling under 38 C.F.R. § 4.118, DC 7801.  His back burn scar has been rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7802.  Finally, his left upper extremity burn scar has been rated as noncompensable under 38 C.F.R. § 4.118, DC 7802.  

DC 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Deep and nonlinear scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Deep and nonlinear scars of an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), are rated 30 percent disabling.  Deep and nonlinear scars of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. §§ 4.25.  38 C.F.R. § 4.118.  

DC 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate DC.  38 C.F.R. § 4.118.  

The probative medical evidence of record, including the VA medical records and the March 2014, October 2014 and October 2017 VA examinations, demonstrates that the Veteran's painful scar of the right upper extremity is productive of one painful scar and the right upper extremity burn scar was productive of a burn scar, due to other causes, not of the face, head or neck, that was deep, nonlinear and comprised of an area of 900 square centimeters (cm).  The probative evidence of record also demonstrates that the Veteran's back burn scar is productive of a burn scar, due to other causes, not of the head, face or neck, that was superficial, nonlinear and comprised of an area of 1200 square cm and the left upper extremity burn scar was productive of a burn scar, due to other causes, not of the head, face or neck, that was superficial, nonlinear and comprised of an area of 360 square cm.  This evidence also reflects there is no evidence of an unstable or painful scar of the back or left upper extremity.  

Accordingly, the probative evidence of record does not support the assignment of disability ratings higher than a 10 percent disability rating for painful scar of the right upper extremity under DC 7804, a 30 percent disability rating for a right upper extremity burn scar under DC 7801, a 10 percent disability rating for a back burn scar under DC 7802, or a noncompensable disability rating for a left upper extremity burn scar at any time throughout the duration of the appeal.  There is no probative evidence of three or four scars that are unstable or painful so as to warrant a higher rating for the painful scar of the right upper extremity under DC 7804.  There is also no probative evidence of a deep and nonlinear scar of an area of 144 square inches (929 sq. cm.) or greater so as to warrant a 40 percent disability under DC 7801.  The probative evidence also does not reflect findings of a scar of either the back or left upper extremity that are deep and nonlinear so as to warrant a higher disability rating for the back burn scar or left upper extremity scar under DC 7801.  Also, the Veteran's left upper extremity burn scar is 360 square cm, not large enough to warrant a compensable disability rating under DC 7802.  The Board observes that a 10 percent disability rating is the highest rating available under DC 7802.  In addition, there is no evidence of a painful or unstable scar of the back or left upper extremity to warrant a separate rating under DC 7804.  

Accordingly, the Board concludes that the Veteran's right upper extremity painful scar does not warrant an initial disability rating in excess of 10 percent throughout the duration of the appeal, his right upper extremity burn scar does not warrant a disability rating in excess of 30 percent throughout the duration of the appeal, his back burn scar does not warrant a disability rating in excess of 10 percent throughout the duration of the appeal and his left upper extremity does not warrant a compensable disability rating throughout the duration of the appeal.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

3.  Lay Statements

The Board has considered the lay statements of record regarding the severity of the Veteran's PTSD and scars and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2017).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

4.  Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is an issue neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

5.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a TDIU nonetheless may be assigned on an extraschedular basis upon a showing that the Veteran is unable to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In this latter circumstance, however, the Board would be precluded from assigning a TDIU in the first instance, having instead to first refer the matter to the Under Secretary for Health or to the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

The Veteran has been service-connected for PTSD, now rated as 50 percent disabling from May 2, 2011; right upper extremity painful scar, rated as 10 percent disabling from May 2, 2011; right upper extremity burn scar, rated as 30 percent disabling from May 2, 2011; back burn scar, rated as 10 percent disabling from September 19, 1969; and left upper extremity burn scar, rated as 0 percent disabling from September 19, 1969.  The Veteran's meets the schedular criteria for a TDIU under 4.16(a) from May 2, 2011.  

Initially, the Board recognizes that the Veteran has not been employed since approximately 2003.  See August 2016 VA form 21-8940, Application for Increased Compensation Based on Unemployability.  In his June 2013 VA psychiatric examination, the Veteran reported that, post-service, he worked as a janitor and retired from a 20 year job at a California diary in 2003.  The examiner noted that PTSD symptoms caused mild occupational and social impairment only during periods of unusual stress.  In the October 2014 VA psychiatric examination, the Veteran reported no changes in his occupational and educational history since his last examination.  The VA examiner concluded that the Veteran's PTSD symptoms caused an occasional decrease in work efficiency and an intermittent inability to perform occupational tasks.  In the October 2017 VA psychiatric examination, with respect to work or school problems, the Veteran reported he was not doing either.  In the March 2014 VA examination of the Veteran's scars, the examiner found that the Veteran's scars impacted his ability to work, specifically with working in areas where increased heat would aggravate his symptoms.  In the October 2014 and October 2017 VA examinations of the Veteran's scars, the examiners concluded that the Veteran's scars did not impact his ability to work.  

The Board acknowledges the lay statements by the Veteran that he believed he was prevented from securing or following any substantially gainful occupation due to his service-connected PTSD, right arm and other scar disabilities.  See id.  However, the probative medical evidence of record does not demonstrate unemployability due to his service-connected disabilities at any time during the period of the appeal.  

Therefore, the probative evidence of record demonstrates that the Veteran was neither unemployable nor capable of no more than marginal employment due to his service-connected disabilities.  Accordingly, the criteria for a TDIU have not been met.  






	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 50 percent prior to April 29, 2014 for PTSD is granted, subject to the law and regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 50 percent from April 29, 2014 for PTSD is denied.  

An initial disability rating in excess of 10 percent for a right upper extremity painful scar is denied.  

A disability rating in excess of 30 percent for right upper extremity burn scar is denied.  

A disability rating in excess of 10 percent for back burn scar is denied.  

A compensable disability rating for left upper extremity burn scar is denied.  

A TDIU is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


